Case 19-01133 Doc 22 Filed 06/16/20 Entered 06/16/20 12:29:55 Main Document Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT

                              EASTERN DISTRICT OF LOUISIANA


   IN RE:                                    *               CASE NO.: 19-12337
                                             *
   ROYAL ALICE PROPERTIES, LLC               *               SECTION “A”
                                             *
                           Debtor            *               CHAPTER 11
   *******************************************
   ROYAL ALICE PROPERTIES, LLC               *
                                             *
                           Plaintiff         *               Adv. Proc. No. 19-01133
               v.                            *
                                             *
   AMAG, INC.                                *
                                             *
                           Defendant         *
   _________________________________________ *

    DEBTOR ROYAL ALICE PROPERTIES LLC’S MOTION TO COMPEL ANSWERS
     TO INTERROGATORIES AND PRODUCTION OF DOCUMENTS [FRCP 37(a)]


            NOW INTO COURT, through undersigned counsel, comes Debtor Royal Alice Properties

   LLC (“Debtor”) who, pursuant to FRCP 37(a), moves to compel AMAG, Inc. (“AMAG”),

   defendant in this adversary proceeding, to answer Debtor’s Interrogatories and to produce

   documents identified in Debtor’s Request For Production Of Documents (“Debtor Discovery”).

   Debtor’s Discovery is attached hereto as Exhibit 1 as served on counsel for AMAG on January 14,

   2020. This Court held a status conference in this adversary proceeding on May 15, 2020 and

   issued its scheduling order (“Scheduling Order”) [Dkt. 20]. The Scheduling Order complies with

   the requirements of FRCP 26(f).

            Counsel for Debtor sought responses from counsel for AMAG to Debtor Discovery on

   numerous occasions including in writing on May 4 and May 29, 2020 in the emails attached as

   Exhibit 2. Counsel for Debtor and AMAG formally “met and conferred” on June 4, 2020 as



                                                 1
Case 19-01133 Doc 22 Filed 06/16/20 Entered 06/16/20 12:29:55 Main Document Page 2 of 3




   reflected in the email from Debtor counsel attached as Exhibit 3. AMAG counsel declined to

   commit to any responses to Debtor Discovery until after conference with California counsel of

   AMAG. AMAG counsel has not advised counsel for Debtor that after such conference AMAG

   will respond to Debtor Discovery.

          Rule 37(a)(3)(B)(iii) and (iv) authorize this Court on motion therefor to compel AMAG to

   respond to Debtor Discovery, both Interrogatories and Requests For Production Of Documents.

   See Seastruck v. Entegris, Inc., No. 3:16-cv-2795-L, 2017 WL 6406627 (N.D. Tex., Dec. 15, 2017)

   following Crosswhite v. Lexington Ins. Co., 321 Fed. Appx. 365, 368 (5th Cir. 2009).

          There is no dispute that the Debtor Discovery was received by AMAG and that AMAG

   has not responded to that Debtor Discovery. There is no dispute that discovery may be served and

   enforced under the Scheduling Order or that Debtor has in good faith sought to avoid this motion

   by “meet and confer” with counsel for AMAG. Despite these efforts, AMAG continues to refuse

   to make any response to Debtor Discovery. Debtor cannot prepare for trial without the responses

   and documents requests in Debtor discovery.

          Pursuant to FRCP 37(c) Debtor is entitled to sanctions against AMAG for its unjustified

   refusal to respond at all to Debtor Discovery. Debtor seeks reasonable sanctions of $5,000 to

   compensate it for the costs of seeking responses to Debtor Discovery and prosecuting this Motion.

          AMAG has waived any objections to response to Debtor Discovery by reason of its failure

   to make any timely response thereto. See FRCP 33(b)(4); First Nat’l Bank v. Cure Partners Sioux

   City LLC (In re Civic Partners Sioux City, LLC, Adv. No. 11-9046, 2011 WL 6013847, *3 (Bankr.

   N.D. Iowa., Dec. 2, 2011) following Jayne H. Lee v. Flagstaff Industries Corp., 173 F.R.D. 651,

   653 (D. Md. 1997).




                                                  2
Case 19-01133 Doc 22 Filed 06/16/20 Entered 06/16/20 12:29:55 Main Document Page 3 of 3




          WHEREFORE, Debtor respectfully requests that this Court enter an Order (i) directing

   AMAG to respond without objections to Debtor Discovery no later than 14 days after the hearing

   on this Motion; (ii) deeming any objections by AMAG, Inc. to Debtor Discovery to have been

   waived; (iii) awarding sanctions against AMAG in the amount of $5,000 or such other amount

   deemed reasonable by the Court; and (iv) for such other and further relief as the Court deems just

   and equitable.




   Dated: June 16, 2020                         _______________________________________
                                                    STILLMAN & ASSOCIATES
                                                    PHILIP H. STILLMAN (Cal.152861)
                                                    3015 N. Bay Rd. Ste B
                                                    Miami Beach, FL 33140
                                                    Tel: (888) 235-4279
                                                    pstillman@stillmanassociates.com

                                                and

                                                /s/Leo D. Congeni
                                                CONGENI LAW FIRM, LLC
                                                LEO D. CONGENI (#25626)
                                                650 Poydras Street, Suite 2750
                                                New Orleans, LA 70130
                                                Telephone: 504-522-4848
                                                Facsimile: 504-910-3055
                                                Email: leo@congenilawfirm.com

                                                Counsel for Royal Alice Properties, LLC


                                   Local Rule 7026-1 Certification

           I, Leo D. Congeni, hereby certify that counsel for AMAG, Inc., Richard Martinez, and I
   conferred by telephone, including on June 4, 2020, in a good faith effort to resolve amicably the
   failure of AMAG, Inc. to respond to the Debtor Discovery, and that as of the filing of this Motion
   AMAG, Inc. still has not served a response to the Debtor Discovery.

                                                /s/ Leo D. Congeni
                                                LEO D. CONGENI


                                                   3
